Citation Nr: 0417055	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The appellant and her representative 
appeared before the undersigned Veterans Law Judge at a 
videoconference hearing at the RO in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing, the appellant raised the issue of entitlement 
to service connection for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151.  
Specifically, the appellant claims that the VA had been 
treating the veteran for high cholesterol and that when she 
called to have his medications refilled, she was told that 
his prescription could not be refilled for a period of 2-3 
weeks as his VA physician was on vacation.  He did not 
receive this medication and two days before his fatal heart 
attack, his cholesterol levels were checked and noted to be 
high.  It is argued that if he had obtained his medications 
from VA, he would not have suffered his fatal heart attack.  
The Board finds that this claim is inextricably intertwined 
with the entitlement to service connection issue currently on 
appeal.  It would therefore, be premature and prejudicial for 
the Board to consider the cause of death issue at this time.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that that all issues "inextricably intertwined" 
with the issue(s) certified for appeal, are to be identified 
and developed before appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As the issue of 
entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151 is 
"inextricably intertwined" with the cause of death issue 
currently on appeal, the case must be remanded to the RO in 
accordance with the holding Harris, Id.  

In compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002), and the holding in Harris, the Board finds that the 
case must be REMANDED to the RO for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim for service connection for 
death to include § 1151 claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
Se must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.  

2.  Following completion of #1 and #2, 
the claims file should be referred to an 
appropriate medical specialist for 
review.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the medical 
specialist prior and pursuant to 
conduction and completion of the review.  
The medical specialist should review the 
claims file and address the contention 
that the veteran's fatal heart attack was 
due to the fact that he was not able to 
obtain new prescriptions for his high 
cholesterol because his VA physician was 
on vacation.  The medical specialist 
should provide a rationale for all 
opinions and conclusions expressed.  Any 
consultations with other specialist(s) 
deemed necessary for a comprehensive 
evaluation should be obtained.  A 
complete rationale should be offered for 
all opinions and conclusions expressed.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing issue of entitlement to 
service connection for the cause of the 
veteran's death to include the provisions 
of 38 U.S.C.A. § 1151.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




